DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, Choi in view of Song is silent to the convection generator comprises a fan and a motor to rotate the fan.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 2014/0238086).
Regarding claim 1, Choi figures 1-7 teach a clothes treatment apparatus comprising: 
a chamber (3 laundry receiving unit) comprising a clothes management compartment to manage clothes; and 
a steam generator (72 water supply unit) comprising: 
a steam generation tank (743 water supply tank) comprising a partition (shown in figure 6b) that has a channel (7433 drainage port) and that partitions the steam generation tank into a first space to hold water and a second space (721 storage unit), having a smaller dimension than the first space, to hold water received from the first space through the channel, and 
a heater (725) accommodated in the second space to heat the water held in the second space into steam to be supplied to the clothes management compartment.[0045][0121-123]
Regarding claim 2, Choi figure 7 suggests the dimension of the second space (721 storage unit) is smaller than or equal to half the dimension of the first space.
Regarding claim 4, Choi figure 7 suggests the heater is installed at a minimum distance from an inner wall of the second space so that the inner wall is not thermally deformed during operation of the heater.
Regarding claim 8, Choi figure 7 suggests the steam generation tank (743) comprises a cover (7431 water supply tank lead) to cover the first space, and the cover and the partition wall are formed as a single body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2014/0238086).
Regarding claim 3, Choi is silent to the channel being provided in a lower portion of the partition wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the channel in a lower portion of the partition wall as a rearrangement of parts is an obvious design choice.(MPEP 2144.04)
Regarding claim 5, Choi is silent to the heater is spaced apart from the inner wall of the second space by 10~20mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for the heater is spaced apart from the inner wall of the second space by 10~20mm as an obvious design choice.(MPEP 2144.04)
Regarding claim 6, Choi teaches a controller (not shown) may not only control the pump 7293 to drain residual water from the storage unit 721 to the drainage tank 745 but also control the collection pump 733 and the pump 7293 to drain the condensed water generated by the evaporator E to the drainage tank 745 thereby suggesting the controller is capable of being configured such that an amount of water holdable in the second space without receiving additional water from the first space through the channel is less than an amount of water required to be heated into steam in a single clothes management course.[0135]
Regarding claim 7, Choi figure 6 teaches a water supplying box (73 condensed water collection unit), wherein the first space comprises a water supplying inlet (711 circulation duct, 731 collection pipe) into which water is introduceable from the water supplying box to be held in the first space, the second space comprises a steam outlet (727 water supply pipe) from which the steam is discharged so as to be supplied to the clothes management compartment.[0132][0112]
Regarding claim 9, Choi figures 6 -7 are silent to the cover is provided at a position lower than a top end of the partition wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the cover at a position lower than a top end of the partition wall as a rearrangement of parts is an obvious design choice.(MPEP 2144.04)
Claim(s) 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2014/0238086), and in further view of Song (US 2012/0005915).
Regarding claim 10, Choi teaches a heater 725 (see FIG. 7) to heat the water stored in the storage unit 721, and a water supply pipe 727 to supply steam generated in the storage unit 721 to the water discharge unit 37. However, Choi is silent to a convection generator to generate convection in the water held in the second space as the steam .[0112]
Song is directed towards a steam generator wherein the steam generator 230 heats water stored therein to convert the water into steam upon indirectly receiving heat generated by the heater assembly by a convective heat through air or upon directly receiving heat generated by the heater assembly through radiation.[0039] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a convection generator to generate convection in the water held in the second space as the steam generator as the generator of Choi performs the same purpose of generating steam.(MPEP 2144.06)
Regarding claim 12, Choi teaches a heater 725 (see FIG. 7) to heat the water stored in the storage unit 721, and a water supply pipe 727 to supply steam generated in the storage unit 721 to the water discharge unit 37 thereby suggesting  the convection generator is configured to operate based on an operation time of the heater as the heater creates the steam.[0112]
Regarding claim 13, Choi teaches a heater 725 (see FIG. 7) to heat the water stored in the storage unit 721, and a water supply pipe 727 to supply steam generated in the storage unit 721 to the water discharge unit 37 thereby suggesting  the convection generator is configured to operate based on a temperature of water held in the second space as the temperature of the water produces the steam.[0112]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711